Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 12, 2016

                                          No. 04-16-00676-CV

                                     IN RE John M. DONOHUE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On November 30, 2016, Relator filed a motion for rehearing. The panel has considered
the motion and it is DENIED.


           It is so ORDERED on December 12, 2016.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2012CI19573, styled Martha Donohue v. John M. Donohue, in the 288th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.